[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:
APPLICATION FOR PREJUDGMENT REMEDY
The testimony produced at the hearing shows that the plaintiffs paid $3,500.00 to repair the premises and that they paid $1,862.00 in legal fees. The plaintiffs have established probable cause for a claim as to these amounts. They have sufficiently shown that these expenses were incurred by reason of the defendants' wrongful conduct. The plaintiffs have also shown the defendants owe $2,600.00 for back rent. The defendants, on the other hand, have shown that they paid $1,200.00 as a security deposit and that the plaintiffs applied this amount to the claims. A prejudgment remedy of attachment in the amount of $8,500.00 may issue.
THIM, JUDGE